14‐3872‐cr 
United States v. Hill 
                                            
                       UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                            
                                  August Term 2015 
                                            
              (Argued: November 12, 2015          Decided: August 3, 2016 
                                Amended: May 9, 2018) 
                                            
                                    No. 14‐3872‐cr 
                                            
                       –––––––––––––––––––––––––––––––––––– 
                                            
                              UNITED STATES OF AMERICA, 
                                            
                                       Appellee, 
                                            
                                         ‐v.‐ 
                                            
                               ELVIN HILL, A/K/A ELTON, 
                                            
                                 Defendant‐Appellant. 
                                            
                        –––––––––––––––––––––––––––––––––––– 
 
Before:        JACOBS, LIVINGSTON, and DRONEY, Circuit Judges. 
 
       Defendant‐appellant  Elvin  Hill  appeals  from  his  judgment  of  conviction, 
dated October 3, 2014, in the United States District Court for the Eastern District 
of  New  York  (Matsumoto,  J.).    Hill  was  convicted  of  violating  18  U.S.C. 
§ 924(j)(1),  for  a  firearm‐related  murder  committed  in  the  course  of  a  crime  of 
violence  pursuant  to  18  U.S.C.  § 924(c),  in  this  case,  Hobbs  Act  robbery,  as 
defined  in  18  U.S.C.  § 1951(b)(1).    A  summary  order  issued  on  August  3,  2016 
addressed and rejected most of Hill’s claims on appeal.    This opinion considers 
one of Hill’s challenges to his conviction: whether Hobbs Act robbery qualifies as 
                                                                                               

a  “crime  of  violence”  under  18  U.S.C.  § 924(c)(3).    We  hold  that  it  does.    We 
find  that  Hobbs  Act  robbery  is  categorically  a  “crime  of  violence”  under  the 
“force  clause”  of  this  statute,  § 924(c)(3)(A).    Accordingly,  the  judgment  of 
conviction is AFFIRMED. 
 
FOR APPELLEE:                             DANIEL  S.  SILVER,  Amy  Busa,  Seth  D. 
                                          DuCharme,  Assistant  United  States 
                                          Attorneys,  New  York,  N.Y.,  for  Robert  L. 
                                          Capers,  United  States  Attorney  for  the 
                                          Eastern District of New York, for the United 
                                          States of America. 
 
FOR DEFENDANT‐APPELLANT:                  YUANCHUNG  LEE,  Federal  Defenders  of 
                                          New York, New York, N.Y., for Elvin Hill. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       In  1997,  Fredy  Cuenca,  a  livery  cab  driver,  was  robbed,  shot,  and  killed 

after  picking  up  a  fare  in  the  middle  of  the  day  in  Brooklyn.    Almost  14  years 

later,  Rhan  Powell  admitted  he  was  one  of  the  two  passengers  who  robbed 

Cuenca.    He  also  attested  that  Elvin  Hill  was  the  second  passenger —  the  one 

who  carried  the  weapon  and  pulled  the  trigger.    The  Government  filed  an 

indictment,  charging  Hill  with  violating  18  U.S.C.  § 924(j)(1)  for  committing  a 

firearm‐related  murder  in  the  course  of  a  “crime  of  violence,”  as  defined  in  18 

U.S.C. § 924(c)(3).    In this case, the crime of violence was Hobbs Act robbery, as 

defined  in  18  U.S.C.  § 1951(b)(1).    Hill  pleaded  not  guilty,  proceeded  to  trial, 

and was convicted of the charged offense. 


                                              2 
                                                                                                      

       This  case  raises  the  question  whether  Hobbs  Act  robbery  is  a  “crime  of 

violence”  within  the  meaning  of  18  U.S.C.  § 924(c)(3).1    Hill  argues  that  Hobbs 

Act  robbery  does  not  qualify  categorically  as  a  crime  of  violence  under  the 

statute’s  “force  clause,”  § 924(c)(3)(A),  because  it  can  be  committed  without 

physical force or the threatened deployment of the same.     

       We  reject  this  argument  and  hold  that  Hobbs  Act  robbery  is  a  crime  of 

violence  under  18  U.S.C.  § 924(c)(3)(A).2    Accordingly,  we  affirm  the  district 

court’s judgment of conviction.   




       1     Hill brings a number of additional claims on appeal, which we addressed in a 
summary order issued on August 3, 2016. 
          
         2  Hill also contends that Hobbs Act robbery cannot qualify as a crime of violence 

under the “risk‐of‐force clause,” § 924(c)(3)(B), because the Supreme Court’s decision in 
Johnson  v.  United  States,  135  S.  Ct.  2551  (Johnson  II)  (2015),  effectively  rendered  that 
clause unconstitutionally vague.    Having held, independently, that Hobbs Act robbery 
is  a  crime  of  violence  under  the  statute’s  “force  clause,”  18  U.S.C.  § 924(c)(3)(A),  we 
proceed  no  further  and  express  no  view  as  to  whether  the  “risk‐of‐force”  clause, 
§ 924(c)(3)(B),  is  void  for  vagueness  as  applied  to  Hobbs  Act  robbery.    See  Sessions  v. 
Dimaya, 138 S. Ct. 1204, 1241 (2018) (Roberts, C.J., dissenting) (“express[ing] no view” as 
to  whether  the  Supreme  Court’s  Dimaya  holding  that  18  U.S.C.  § 16(b),  a  similarly 
worded provision, is impermissibly vague compels the same result regarding 18 U.S.C. 
§ 924(c)(3)(B)). 


                                                 3 
                                                                                            

                                   BACKGROUND3 

       Fredy Cuenca was a livery cab driver in New York City.    One afternoon, 

on June 29, 1997, he received a call from his dispatcher requesting a pickup in the 

Bushwick  neighborhood  of  Brooklyn.    Two  young  men,  Elvin  Hill  and  Rhan 

Powell,  entered  Cuenca’s  cab.    According  to  Powell,  as  they  were reaching  the 

destination,  Cuenca  quoted  the  fare  price,  $10,  which  was  higher  than  Hill  and 

Powell had anticipated.    Powell suggested to Hill that they rob Cuenca.    When 

Cuenca stopped the cab, Hill yelled out, “[g]ive me the fucking money.”    Joint 

App’x  295.    Cuenca  handed  some  money  he  had  in  his  hand  to  Powell.    As 

Powell  was  exiting  the  vehicle,  Cuenca  began  to  plead  for  his  life  in  broken 

English, pointing to a photograph of his children on the dashboard.    Outside the 

vehicle, Powell then heard a loud sound and saw “red on the windshield.”    Id. 

at  296.    Hill  had  shot  Cuenca  —  once,  in  the  head  —  with  a  previously 

concealed handgun.    Hill and Powell fled the scene.    Cuenca died.     

       Several witnesses heard the fatal gunshot and saw two young men exiting 

the  cab  and  fleeing  the  scene.    One  witness  identified  Hill  as  one  of  the 



       3  The  factual  background  presented  here  is  derived  from  the  testimony  and 
evidence presented at Hill’s trial.   
       


                                             4 
                                                                                              

assailants  during  a  lineup  conducted  about  two  months  after  the  crime.4    But 

Hill was not charged with the crime at that time.    Rather, the indictment came 

nearly 15 years later.     

       On  April  26,  2011,  Powell  testified  before  a  grand  jury  in  the  Eastern 

District  of  New  York  and  admitted  that  he  was  one  of  the  two  passengers 

involved in the 1997 robbery.    He testified that Hill was the one who had killed 

Cuenca.    On  March  22,  2012,  another  federal  grand  jury,  relying  in  part  on 

Powell’s 2011 testimony, returned an indictment against Hill.    Therein, Hill was 

charged  with  violating  18  U.S.C.  § 924(j)(1),  for  committing  a  firearms‐related 

murder in the course of a “crime of violence,” as defined in 18 U.S.C. § 924(c)(3).   

The alleged predicate crime of violence was Hobbs Act robbery, as defined in 18 

U.S.C. § 1951(b)(1).     

       Hill pleaded not guilty and proceeded to trial in the United States District 

Court  for  the  Eastern  District  of  New  York  (Matsumoto,  J.).    On  January  24, 

2014, the jury returned a guilty verdict.    The district court sentenced Hill to 43 




        Hill  challenges  the  identification  evidence  from  the  lineup,  a  challenge  we 
       4

determined to be without merit in the summary order published on August 3, 2016.   
 


                                              5 
                                                                                             

years’  imprisonment  and  entered  a  judgment  of  conviction  dated  October  3, 

2014.    This appeal followed.     

                                      DISCUSSION 

       This opinion addresses one of Hill’s claims on appeal: whether Hobbs Act 

robbery  is  a  “crime  of  violence”  within  the  meaning  of  18  U.S.C.  § 924(c)(3).   

Hill  argues  that  Hobbs  Act  robbery  does  not  qualify  as  a  crime  of  violence 

because it fails to categorically constitute a crime of violence under the statute’s 

“force clause,” § 924(c)(3)(A).    We reject this contention.   

                                             I 

       We  begin  with  the  interlocking  statutory  provisions  involved  in  this 

appeal.    Hill  was  indicted  and  convicted  under  18  U.S.C.  § 924(j)(1).    This 

provision specifies as follows: 

       A  person who,  in  the  course  of  a violation  of  subsection  (c),  causes 
       the death of a person through the use of a firearm, shall[,] . . . if the 
       killing is a murder (as defined in section 1111), be punished by death 
       or by imprisonment for any term of years or for life . . . . 

Section  924(c)(1)(A)  in  turn  explains  that  “any  person  who,  during  and  in 

relation  to  any  crime  of  violence . . . ,  uses  or  carries  a  firearm,  or  who,  in 

furtherance  of  any  such  crime,  possesses  a  firearm”  violates  subsection  (c). 




                                             6 
                                                                                                

Critically, subsection (c) defines the term “crime of violence” as “an offense that 

is a felony” and 

       (A)  has  as  an  element  the  use,  attempted  use,  or  threatened  use  of 
       physical force against the person or property of another, or   
        
       (B) that by its nature, involves a substantial risk that physical force 
       against the person or property of another may be used in the course 
       of committing the offense. 

18  U.S.C.  §  924(c)(3).    We  refer  to  § 924(c)(3)(A)  as  the  “force  clause”  and 

§ 924(c)(3)(B) as the “risk‐of‐force clause.”5   

       The  “crime  of  violence”  alleged  in  Hill’s  indictment  was  Hobbs  Act 

robbery, in violation of 18 U.S.C. § 1951.    Section 1951(a) penalizes a person who 

“in  any  way  or  degree  obstructs,  delays,  or  affects  commerce . . .  by  robbery  or 

extortion  or  attempts  or  conspires  so  to  do,  or  commits  or  threatens  physical 

violence  to  any  person  or  property  in  furtherance  of  a  plan  or  purpose  to  do 

anything  in  violation  of  this  section.”    And  § 1951(b)(1)  defines  “robbery”  to 

mean   

       the  unlawful  taking  or  obtaining  of  personal  property  from  the 
       person  or  in  the  presence  of  another,  against  his  will,  by  means  of 
       actual  or  threatened  force,  or  violence,  or  fear  of  injury,  immediate 


       5  The parties’ briefs refer to § 924(c)(3)(B) as the “residual clause.”    We think the 
shorthand “risk‐of‐force clause” is clearer and thus adopt that terminology.   
       


                                               7 
                                                                                                  

       or  future,  to  his  person  or  property,  or  property  in  his  custody  or 
       possession, or the person or property of a relative or member of his 
       family  or  of  anyone  in  his  company  at  the  time  of  the  taking  or 
       obtaining.   

       Taking  these  statutes  together,  the  jury  found  that  Hill  used  a  firearm  to 

commit a Hobbs Act robbery — pursuant to the Government’s theory, a “crime 

of  violence”  under  the  firearm  statute —  and,  in  the  course  of  that  robbery,  he 

murdered Cuenca in violation of § 924(j)(1).   

                                               II 

                                               A 

       On appeal, we consider Hill’s claim that Hobbs Act robbery categorically 

fails  to  constitute  a  crime  of  violence  under  the  force  clause.    To  determine 

whether  an  offense  is  a  crime  of  violence,  courts  employ  what  has  come  to  be 

known  as  the  “categorical  approach.”    Taylor  v.  United  States,  495  U.S.  575,  600 

(1990);  see  also  Mathis  v.  United  States,  136  S.  Ct.  2243,  2248–49  (2016)  (outlining 

the  categorical  approach);  Descamps  v.  United  States,  570  U.S.  254,  257  (2013) 

(same);  United  States  v.  Acosta,  470  F.3d  132,  135  (2d  Cir.  2006)  (per  curiam) 

(applying the categorical approach to determine whether a predicate crime was a 

“crime  of  violence”  under  §  924(c)).    We  have  explained  that  the  categorical 

approach  is  “‘not  only  consistent  with  both  precedent  and  sound  policy’  but[] 


                                               8 
                                                                                                     

also . . .  ‘necessary  in  view  of  the  language  of  the  applicable  statutes.’”   

Vargas‐Sarmiento v. U.S. Depʹt of Justice, 448 F.3d 159, 167 (2d Cir. 2006) (quoting 

Jobson  v.  Ashcroft,  326  F.3d  367,  372  (2d  Cir.  2003)).    The  categorical  approach 

guides our analysis here.6 

       Under  the  categorical  approach,  courts  identify  “the  minimum  criminal 

conduct necessary for conviction under a particular statute.”    Acosta, 470 F.3d at 

135.    In  doing  so,  courts  “‘look  only  to  the  statutory  definitions’ — i.e.,  the 

elements — of  [the] . . .  offense[],  and  not  ‘to  the  particular  [underlying]  facts.’”   

Descamps, 570 U.S. at 261 (quoting Taylor, 495 U.S. at 600); see also Acosta, 470 F.3d 

at  135  (“[W]e  focus  on  the  intrinsic  nature  of  the  offense  rather  than  on  the 

circumstances  of  the  particular  crime.”).    The  reviewing  court  “cannot  go 

       6    Hill does not contest that the Hobbs Act is a divisible statute, and that Hill was 
charged with Hobbs Act robbery (as opposed to, say, Hobbs Act extortion).    A divisible 
statute “sets out one or more elements of the offense in the alternative.”    Descamps, 570 
U.S.  at  257;  see  also  Vargas‐Sarmiento,  448  F.3d  at  167  (explaining  how  to  identify 
divisible penal statutes).    If some but not all of the alternative elements would amount 
to  a  crime  of  violence,  a  court  can  “modify”  the  categorical  approach  by  looking  at  a 
limited set of documents, including the indictment, to consider under which portion of 
the  statute  the  defendant  was  charged.    See  Descamps,  570  U.S.  at  261–63.    After 
determining which portion was at issue, a court then applies the categorical approach to 
that part of the challenged statute.    Id.    Hill agrees that the Hobbs Act is divisible, but 
argues  that  Hobbs  Act  robbery  is  not,  and  the  Government  does  not  contest  this 
assertion.    See Hill Supp. Br. 23 n.9.    See generally Gov’t Supp. Br. 6–16 (relying on the 
categorical,  rather  than  the  modified  categorical,  approach).    To  that  end,  we  express 
no  view  regarding  whether  Hobbs  Act  robbery  is  itself  divisible,  and  we  apply  the 
standard categorical approach to the entire offense as defined in the statute. 


                                                 9 
                                                                                               

behind  the  offense  as  it  was  charged  to  reach  [its]  own  determination  as  to 

whether  the  underlying  facts”  qualify  the  offense  as,  in  this  case,  a  crime  of 

violence.    Ming  Lam  Sui  v.  INS,  250  F.3d  105,  117–18  (2d  Cir.  2001)  (quoting 

Lewis v. INS, 194 F.3d 539, 543 (4th Cir. 1999)).    As relevant here, the categorical 

approach  requires  us  to  consider  the  minimum  conduct  necessary  for  a 

conviction of the predicate offense (in this case, a Hobbs Act robbery), and then 

to  consider  whether  such  conduct  amounts  to  a  crime  of  violence  under 

§ 924(c)(3)(A).     

       One final point remains.    Critically, the Supreme Court has made clear in 

employing the categorical approach that to show a predicate conviction is not a 

crime  of  violence  “requires  more  than  the  application  of  legal  imagination  to 

[the] . . . statute’s  language.”    Gonzales  v.  Duenas‐Alvarez,  549  U.S.  183,  193 

(2007).    As relevant here, there must be “a realistic probability, not a theoretical 

possibility,”  that  the  statute  at  issue  could  be  applied  to  conduct  that  does  not 

constitute  a  crime  of  violence.    Id.    To  show  that  a  particular  reading  of  the 

statute is realistic, a defendant “must at least point to his own case or other cases 

in which the . . . courts in fact did apply the statute in the . . . manner for which 

he  argues.”    Id.    To  that  end,  the  categorical  approach  must  be  grounded  in 




                                             10 
                                                                                                      

reality,  logic,  and  precedent,  not  flights  of  fancy.    See  Moncrieffe  v.  Holder,  569 

U.S. 184, 190–91 (2013) (noting that “focus on the minimum conduct criminalized 

by  the  [relevant]  statute  is  not  an  invitation  to  apply  ‘legal  imagination’  to 

the . . . offense” (quoting Duenas‐Alvarez, 549 U.S. at 193)). 

                                                 B 

       Although the  question  whether  Hobbs Act  robbery  constitutes a  crime  of 

violence under the force clause is a matter of first impression in our Circuit, we 

do not write on a blank slate but against the backdrop of a consistent line of cases 

from  our  sister  circuits,  concluding  that  Hobbs  Act  robbery  satisfies  the  force 

clause.7    Further,  in  cases  involving  a  similarly  (but  not  identically)  worded 

provision  of  the  Armed  Career  Criminal  Act  (“ACCA”),  18  U.S.C. 

§ 924(e)(2)(B)(i), see infra note 8, we have recently held that the force required to 


       7  See, e.g., United States v. Gooch, 850 F.3d 285, 290–92 (6th Cir. 2017); United States 
v. Rivera, 847 F.3d 847, 848–49 (7th Cir. 2017); Diaz v. United States, 863 F.3d 781, 783–84 
(8th Cir. 2017); United States v. St. Hubert, 883 F.3d 1319, 1328–29 (11th Cir. 2018); see also 
United  States  v.  Robinson,  844  F.3d  137,  150–51  (3d  Cir.  2016)  (Fuentes,  J.,  concurring) 
(noting Judge Fuentes’s view that Hobbs Act robbery is categorically a crime of violence 
under  §  924(c)(3)(A));  United States v. Howard,  650 F. App’x 466, 467–68 (9th Cir.  2016) 
(mem.) (concluding that Hobbs Act robbery  is  a  “crime  of  violence”  under  18  U.S.C.  § 
924(c)(3)(A)  and  disagreeing  with  the  defendant’s  argument  that  the  “fear  of  injury” 
language  requires  an  alternative  conclusion);  United  States  v.  Mendez,  992  F.2d  1488, 
1491  (9th  Cir.  1993)  (observing  that  a  substantive  Hobbs  Act  robbery  offense 
“indisputably qualifies as a crime of violence”); United States v. Moreno, 665 F. App’x 678, 
680–81 (10th Cir. 2016) (unpublished). 


                                                 11 
                                                                                               

commit  first‐degree  robbery  in  New  York  “satisf[ies]  the  plain  text 

of . . . ACCA[’s]”  force  requirement,  Stuckey  v.  United  States,  878  F.3d  62,  70  (2d 

Cir.  2017),  and  that  “first‐degree‐robbery  as  defined  in  Connecticut  General 

Statutes section 53a‐134(a)(4) qualifies as a violent felony within the meaning of 

ACCA[,]” United States v. Bordeaux, 886 F.3d 189, 194 (2d Cir. 2018).    We discern 

no persuasive basis to depart from these ample authorities.   

       As  stated  above,  the  term  “robbery”  in  the  Hobbs  Act  is  defined,  in 

relevant part, as “the unlawful taking or obtaining of personal property from the 

person  or  in  the  presence  of  another,  against  his  will,  by  means  of  actual  or 

threatened force, or violence, or fear of injury, immediate or future, to his person 

or property.”    18 U.S.C. § 1951(b)(1).    Hill does not dispute that at least two of 

the  ways  in  which  a  Hobbs  Act  robbery  may  be  accomplished  (by  means  of 

“actual  or  threatened  force”  or  “violence”)  would  appear,  self‐evidently,  to 

satisfy § 924(c)’s force clause (defining a crime of violence as any felony that “has 

as an element the use, attempted use, or threatened use of physical force against 

the  person  or  property  of  another”).    He  focuses  instead  on  those  Hobbs  Act 

robberies accomplished by means of putting the victim in “fear of injury” to his 

person or property, arguing that such robberies can be accomplished without the 




                                             12 
                                                                                                         

“use,  attempted  use,  or  threatened  use  of  physical  force”  so  that  the  minimum 

conduct necessary to commit a Hobbs Act robbery does not include the element 

necessary  to  qualify  such  robberies  as  crimes  of  violence  for  the  purpose  of 

§ 924(c)(3)(A).    Hill  primarily  advances  two  arguments  to  support  this 

contention.    We disagree with both. 

        Hill first contends that a perpetrator could rob a victim by putting him in 

fear  of  injury  to  his  property  through  non‐forceful  means.    He  offers 

hypotheticals such as threatening to throw paint on the victim’s house, to spray 

paint  his  car,  or,  most  colorfully,  to  “pour[  ]  chocolate  syrup  on  his  passport.”   

Hill  Supp.  Br.  29.    Hill  argues  that  Johnson  v.  United  States,  559  U.S.  133 

(Johnson I)  (2010),  made  clear  that  the  physical  force  that  must  be  used, 

attempted,  or  threatened  to  satisfy  statutory  language  such  as  that  in 

§ 924(c)(3)(A)  must  be  “violent,”  “great,”  or  “strong.” 8     On  that  basis,  Hill 

argues  that,  assuming  his  hypothetical  acts  would  indeed  be  sufficient  to  put  a 

        8   Johnson  I  construed  the  meaning  of  physical  force  for  purposes  of  18  U.S.C. 
§ 924(e)(2)(B)(i) which, in relevant part, defines a violent felony for purposes of ACCA 
as a crime that “has as an element the use, attempted use, or threatened use of physical 
force against the person of another.”    This provision thus employs language identical 
to  that  used  in  § 924(c)(3)(A),  except  for  the  fact  that  “crime  of violence”  is  defined  in 
the  latter  to  include  crimes  having  as  an  element  the  actual,  attempted,  or  threatened 
use  of  physical  force  “against  the  person  or  property  of  another.”    § 924(c)(3)(A) 
(emphasis added).   
 


                                                  13 
                                                                                                         

victim in “fear of injury” to his property so that a Hobbs Act robbery might be 

accomplished  (a  proposition  that  is  hardly  obvious  as  a  practical  and 

precedential  matter),  the  force  employed  in  these  hypothetical  cases  would  be 

insufficient to satisfy the standard in Johnson I.9    We disagree. 

        Hill’s  argument  rests  on  a  flawed  reading  of  Johnson  I.    In  that  case,  the 

Court declined to construe “physical force” for the purposes of § 924(e)(2)(B)(i) in 


        9   Hill also suggests, along these same lines, that a perpetrator could successfully 
commit  Hobbs  Act  robbery  by  putting  a  victim  in  fear  of  economic  injury  to  an 
intangible  asset  without  the  use  of  physical  force.    Hill  relies  almost  exclusively  on 
hypotheticals, not actual cases, to suggest that there is a realistic possibility that Hobbs 
Act  robbery  could  extend  to  such  a  fact  pattern.    He  does  cite  a  Fourth  Circuit  case, 
United  States  v.  Iozzi,  420  F.2d  512  (4th  Cir.  1970),  but  that  case  involved  a  charge  of 
Hobbs  Act  extortion,  not  robbery,  on  the  basis  that  “[the  defendant]  obtained  or 
attempted  to  obtain  money from  building  contractors with  their consent by causing the 
contractors  to  fear  financial  and  economic  loss,”  id.  at  513  (emphasis  added).    The 
Government, for its part, contends that “[i]t defies logic to suggest that someone could 
be robbed by placing him in ‘fear of injury’ without using or threatening to use physical 
force.”    Gov’t Supp. Br. 12; see also United States v. DiSomma, 951 F.2d 494, 496 (2d Cir. 
1991) (“[I]f the element of violence is not present, no conviction under section 1951 can 
occur.”).    We  conclude  as  to  this  argument  that  while  it  may  indeed  be  the  case  that 
Hobbs Act robbery does not extend to the hypotheticals Hill posits, see United States v. 
Pena, No. 15‐cr‐551 (AJN), 2016 WL 690746, at *11 (S.D.N.Y. Feb. 11, 2016) (concluding 
that “fear of injury” in the Hobbs Act robbery statute requires “fear of injury from the 
use of force”), we need not explicate the statute’s outer limits in this regard, as Hill has 
failed to show any realistic probability that a perpetrator could effect such a robbery in 
the  manner  he  posits  without  employing  or  threatening  physical  force,  see 
Duenas‐Alvarez,  549  U.S.  at  193  (noting  that  a  predicate  conviction  fails  to  qualify  as  a 
crime  of  violence  using  the  categorical  approach  only  when  there  is  “a  realistic 
probability,  not  a  theoretical  possibility”  that  the  statute  at  issue  could  be  applied  to 
conduct not constituting such a crime). 
         


                                                  14 
                                                                                                        

line with the common‐law crime of battery, which deemed the element of “force” 

to be satisfied “by even the slightest offensive touching.”10    559 U.S. at 139.    But 

in rejecting this interpretive approach, the Court did not construe § 924(e)(2)(B)(i) 

to require that a particular quantum of force be employed or threatened to satisfy 

its  physical  force  requirement.    The  Court  concluded,  instead,  that  “physical 

force” as used in § 924(e)(2)(B)(i) (which defines a violent felony in relevant part 

as  a  crime  that  “has  as  an  element  the  use,  attempted  use,  or  threatened  use  of 

physical force against the person of another”) means simply “violent force — that 

is, force capable of causing physical pain or injury to another person.”    559 U.S. 

at  140;  see  also  United  States  v.  Castleman,  134  S.  Ct.  1405,  1417  (2014)  (Scalia,  J., 

        10  We assume arguendo Johnson I’s relevance to the construction of § 924(c)(3)(A), 
but  note  that  the  case  might  not  apply  to  the  present  statute  for  at  least  two  reasons.   
First,  as  a  matter  of  precedent,  our  Circuit  has  long  defined  the  meaning  of  “physical 
force” in the context of 18 U.S.C. § 16 (which employs language similar to that used in 
§ 924(c)(3)(A)) as “power, violence, or pressure directed against a person or thing,” and 
we  have  affirmed  this  understanding  of  force  in  post‐Johnson  I  cases.    See  Morris  v. 
Holder,  676  F.3d  309,  314  (2d  Cir.  2012)  (quoting  Vargas‐Sarmiento,  448  F.3d  at  169).   
Second, Johnson I’s reasoning does not necessarily extend to a statute like § 924(c)(3)(A), 
which includes within its definition of crime of violence those felonies that have as an 
element physical force threatened or employed against the person or property of another, 
as  opposed  to  only  the  former.    Johnson  I’s  holding  rejected  the  possibility  that  mere 
“offensive  touching,”  sufficient  for  common‐law  battery,  could  constitute  a  use  of 
physical force in the context of § 924(e)(2)(B)(i).    Johnson I, 559 U.S. at 139.    Yet it is not 
obvious what “offensive touching” could possibly mean for property — a point that may 
suggest Johnson I is inapplicable to the force clause herein, or may simply reinforce our 
conclusion  that  nothing  in  Johnson  I  suggests  that  force  sufficient  to  injure  property 
would, under that decision, be insufficient to count as a use of physical force. 


                                                  15 
                                                                                             

concurring  in  part  and  concurring  in  judgment)  (rejecting  the  argument  that 

Johnson I “requires force capable of inflicting ‘serious’ bodily injury,” as opposed 

to  “force  capable  of  causing  physical  pain  or  injury,  serious  or  otherwise”).   

Assuming  arguendo  Johnson  I’s  relevance  to  the  construction  of  § 924(c)(3)(A), 

“physical  force”  as  used  in  the  provision  at  issue  here  means  no  more  nor  less 

than  force  capable  of  causing  physical  pain  or  injury  to  a  person  or  injury  to 

property.    See  § 924(c)(3)  (defining  “crime  of  violence”  in  relevant  part  as  a 

felony  with  an  element  requiring  “use,  attempted  use,  or  threatened  use  of 

physical  force  against  the  person  or  property  of  another”  (emphasis  added)).   

Hill’s  hypotheticals  then  —  to  the  degree  that  they  would  indeed  satisfy  the 

Hobbs  Act’s  “fear  of  injury”  standard  —  do  not  fail  to  involve  the  use  or 

threatened use of physical force. 

       Hill’s  second  claim  is  no  more  successful.    Hill  next  contends  that  an 

individual can commit a Hobbs Act robbery without using or threatening the use 

of physical force by putting the victim in fear of injury through such means, inter 

alia, as threatening to withhold vital medicine from the victim or to poison him.   

Lacking  any  case  in  which  a  defendant  was  in  fact  convicted  for  committing 

Hobbs  Act  robbery  through  such  means,  Hill  relies  principally  on  these 




                                            16 
                                                                                                       

hypotheticals to argue that such conduct entails an insufficient direct application 

of physical force to satisfy the force clause — even if it indisputably involves the 

threatened  indirect  application  of  force.    These  hypotheticals  are  insufficient 

because a defendant is required to “point to his own case or other cases in which 

the . . . courts in fact did apply the statute” in such a manner to show that there is 

a  “realistic  probability”  that  the  Hobbs  Act  would  reach  the  conduct  Hill 

describes.    Duenas‐Alvarez,  549  U.S.  at  193.11    Even  assuming,  arguendo,  that 

there  is  indeed  a  “realistic  probability”  that  the  Hobbs  Act  would  reach  the 

conduct  Hill  describes  (or  analogous  conduct),  we  again  disagree  that  these 

hypotheticals demonstrate that a Hobbs Act robbery is not categorically a crime 

of violence for the purpose of § 924(c)(3)(A). 

       Hill argues, in effect, that placing a victim in fear of injury by threatening 

the  indirect  application  of  physical  force  is  not  sufficient  to  constitute  the 

threatened  use  of  physical  force.    Yet  the  Supreme  Court  has  suggested 

       11     This requirement also undermines Hill’s suggestion that a perpetrator could 
successfully  commit  Hobbs  Act  robbery  by  unintentionally  placing  a  victim  in  fear  of 
injury.    In support of this argument, he cites a line of out‐of‐circuit cases interpreting 
the  “intimidation”  element  of  the  federal  bank  robbery  statute,  18  U.S.C.  §  2113(a),  as 
including  unintentional  intimidation.    See,  e.g.,  United  States  v.  Kelley,  412  F.3d  1240, 
1244 (11th Cir. 2005).    However, these decisions are insufficient because, as is the case 
with  his  contention  that  Hobbs  Act  robbery  includes  threats  involving  the  indirect 
application  of  force,  Hill  cannot  point  to  cases  in  which  “courts  in  fact  did  apply  the 
statute in the . . . manner for which he argues.”    Duenas‐Alvarez, 549 U.S. at 193.   


                                                 17 
                                                                                             

otherwise.    In Castleman, the Supreme Court, construing “physical force” as it is 

employed  in  connection  with  § 922(g)(9),  made  clear  that  physical  force 

“encompasses even its indirect application,” as when a battery is committed by 

administering  a  poison:    “That  the  harm  occurs  indirectly,  rather  than  directly 

(as  with  a  kick  or  punch),  does  not  matter”  lest  we  conclude  that  pulling  the 

trigger on a gun involves no use of force “because it is the bullet, not the trigger, 

that  actually  strikes  the  victim.” 12     134  S.  Ct.  at  1414–15.    Hill  offers  no 

persuasive  reason  why  the  same  principle  should  not  apply  to  the  construction 

of  § 924(c)(3),  so  that,  as  regarding  the  Hobbs  Act,  a  robbery  still  has  as  an 

element “the use, attempted use, or threatened use of physical force against the 

person  or  property  of  another,”  notwithstanding  that  it  is  accomplished  by 

threatening  to  poison  a  victim,  rather  than  to  shoot  him.    Some  threats  do  not 


       12  Section  922(g)(9)  restricts  persons  who  have  been  convicted  of  certain 
misdemeanor  crimes  of  domestic  violence  from  possessing  firearms  or  ammunition.   
In relevant part, the statute defines crimes of domestic violence as misdemeanors that   
        
       ha[ve],  as  an  element,  the  use  or  attempted  use  of  physical  force  .  .  . 
       committed  by  a  current  or  former  spouse,  parent,  or  guardian  of  the 
       victim, by a person with whom the victim shares a child in common, by a 
       person  who  is  cohabiting  with  or  has  cohabited  with  the  victim  as  a 
       spouse, parent, or guardian, or by a person similarly situated to a spouse, 
       parent, or guardian of the victim.     
        
18 U.S.C. § 921(a)(33)(A).


                                            18 
                                                                                                  

require specification of any particular means in order to be effective; yet they still 

threaten  some  type  of  violence  and  the  application  of  some  force.    Consider:   

“That’s a nice car — would you like to be able to continue driving it?” 

       Hill  relies  on  Chrzanoski  v.  Ashcroft,  327  F.3d  188,  194  (2d  Cir.  2003),  to 

argue  that  “the  act  of  placing  another  in  fear  of  injury”  constitutes,  “at  best,”  a 

“threat of injury,” which is not the same as a threat of physical force.    Hill Supp. 

Br.  24–25.    In  Chrzanoski,  we  addressed  a  Connecticut  misdemeanor  that 

criminalized causing injury to another person, concluding that the misdemeanor 

at  issue  there  was  not  a  crime  of  violence  for  the  purpose  of  deportation 

proceedings  and  as  defined  in  28  U.S.C.  §  16(a)  because  it  did  not  require  that 

injury be caused through the use of physical force.    327 F.3d at 195–96; see also 

Vargas‐Sarmiento,  448  F.3d  at  175  n.10  (noting  that,  in  Chrzanoski,  “[b]ecause the 

plain language of the Connecticut statute did not make use of force an explicit or 

implicit element, we ruled that misdemeanor third degree assault was not a crime 

of violence under § 16(a)”).    But as we have said, the taking of personal property 

“‘by  force,’ . . .  is  required  in  Hobbs  Act  robbery.”    United  States  v.  Santos,  449 

F.3d  93,  99  (2d  Cir.  2006)  (emphasis  added);  see  also  DiSomma,  951  F.2d  at  496 

(“[I]f the element of violence is not present, no conviction under section 1951 can 




                                               19 
                                                                                                   

occur.”).    And  such  robberies  may  be  accomplished,  inter  alia,  by  placing  the 

victim in fear of injury at the point of a gun (as in the present case) or by other 

menacing  conduct,  as  when  a  perpetrator  “wrongfully  and  intentionally  use[s] 

an  individual’s  reputation  ‘as  a  prominent  figure  in  the  Russian  criminal 

underworld  alone’  to  instill  fear.”    Santos,  449  F.3d  at  100–01.    To  the  degree 

that any aspect of Chrzanoski’s reasoning suggests that the conduct Hill describes 

does  not  involve  the  threatened  use  of  physical  force,  moreover,  the  Chrzanoski 

panel did not have the benefit of the Supreme Court’s reasoning in Castleman to 

the  effect  that  a  use  of  physical  force  can  encompass  acts  undertaken  to  cause 

physical harm, even when the harm occurs indirectly (as with poisoning) “rather 

than  directly  (as  with  a  kick  or  punch).”    Castleman,  134  S.  Ct.  at  1415;  see  also 

Vargas‐Sarmiento,  448  F.3d  at  175  (observing,  in  the  context  of  §  16(b),  that  “we 

are not persuaded by [the] argument that first‐degree manslaughter is not a crime 

of violence when it is committed by a person who intentionally poisons the food 

of an unwitting victim rather than by a person who directly injects the poison into 

his  victim’s  arm[,  as  i]n  either  situation,  the  killer  has  intentionally  availed 

himself  of  the  forceful  physical  properties  of  poison  to  cause  death”).   

Accordingly, we are unpersuaded by Hill’s reliance on Chrzanoski. 




                                               20 
                                                                                               

      In  sum,  we  agree  with  all  of  the  circuits  to  have  addressed  the  issue,  see 

supra  note 7,  and  hold  that  Hobbs  Act  robbery  “has  as  an  element  the  use, 

attempted use, or threatened use of physical force against the person or property 

of  another.”    18  U.S.C.  §  924(c)(3)(A).    We  have  considered  each  of  Hill’s 

arguments to the contrary and conclude that they are all without merit.     

                                    CONCLUSION 

      For  the  foregoing  reasons,  and  for  those  stated  in  the  summary  order 

issued on August 3, 2016, we AFFIRM the judgment of conviction. 




                                             21